Citation Nr: 1530660	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas. 

The Veteran requested a hearing before a Decision Review Officer (DRO) at the local Regional Office.  It does not appear a hearing was ever afforded to the Veteran, but in light of the favorable opinion here, the Board finds no prejudicial error. 


FINDINGS OF FACT

1. The Veteran is currently service connected for a left knee disability requiring daily use of a medial unloader knee brace.  

2. The Veteran was prescribed a left knee brace in August 2011.

3.  While the VA Chief of the Prosthetic Treatment Center opined that the Veteran's bracing device does not tend to wear and tear clothing, the Veteran demonstrated actual wear and tear of clothing in pictures made part of the record in August 2011.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance have been met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, since the benefit sought is being granted in full, any deficiencies in notice or assistance are considered non-prejudicial.

Clothing Allowance

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162  is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a)(2).

The Veteran asserts that the brace supplied by VA for his service connected left knee disability result in wear on his clothing, thereby warranting entitlement to a clothing allowance under the provisions set forth above. 

The Veteran is service-connected for a left knee disability.  The Veteran was previously awarded a clothing allowance paid for a left knee brace prescribed in 2010.  He again applied for the same clothing allowance for the same knee brace in September 2011.  

VA medical records confirm the Veteran was prescribed a new left knee brace in August 2011 described as a "breg" "medial unloader."  The Veteran submitted pictures of himself wearing the brace, which included metal hinges on the side.  The pictures also pointed out wear spots on his pants from the metal hinges.

An August 2011 decision letter from the Chief of the Prosthetics Treatment Center at the VAMC in Houston, Texas denied the clothing allowance claim finding the Veteran did not meet the requirements.  In the July 2013 Statement of the Case (SOC), it was further explained that specifically, the knee brace does not qualify for Clothing Allowance "as it will not irreparably damage clothing."  

Again, in contrast to this finding, the Veteran submitted pictures of him wearing the brace pointing out wear marks on his pants due to the metal hinges on the brace.  On his September 2011 Notice of Disagreement, the Veteran again indicated the knee unloader brace includes metal hinges and must be worn on both the outside and inside of his pants.  As such, the hinges rub at his knee level causing wear marks and ultimately holes in the knees of his pants.  The pictures submitted by the Veteran substantiate his statements.

Although the VA Chief of Prosthetics Treatment Center found the Veteran's brace will not irreparably damage clothing, the Veteran clearly demonstrated actual wear and tear to his clothing due to his VA prescribed knee brace.  At the very least, the Board finds the evidence in relative equipoise and, thus, the Veteran is entitled to the benefit of the doubt.  In light of the above, the Board concludes restoring his previously awarded annual clothing allowance is warranted.


ORDER

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810 is granted subject to the laws and regulations governing monetary awards.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


